COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       Patrick B Davenport v. The State of Texas

Appellate case number:     01-19-00260-CR

Trial court case number: 1566080

Trial court:               176th District Court of Harris County

        On December 3, 2019, this Court issued an order granting appellant’s motion requesting
access to a copy of the appellate record for use in preparing a response to appointed counsel’s
Anders brief. The order directed the trial court clerk to provide a copy of the record to appellant
within 10 days and to further certify to this Court within 15 days the date upon which deliver of
the record was made. On January 16, 2020, appellant filed a letter stating that he has not received
the record. To date, the trial court clerk has not certified that a copy of the record was delivered to
appellant.
        Accordingly, we order the trial court clerk to provide a copy of the record, including the
clerk’s record, the reporter’s record, and any supplemental records, to the appellant within 6 days
of this order. We further order that the trial court clerk certify to this Court within 10 days of the
date of this order, the date upon which deliver of the record has been made to appellant.
       It is so ORDERED.

Judge’s signature: _____/s/ Sarah B. Landau______
                                Acting individually


Date: ___January 21, 2020____